Mount, J.
The Langley State Bank appeals from a judgment against it as a garnishee defendant, amounting to $202.73. The statement of facts was heretofore stricken (Langley State Bank v. Seattle Merchants Ass’n, 98 Wash. 696, 167 Pac. 349), so that the only question left for our consideration is whether the findings support the judgment. Burleigh v. Consumers Publishing Co., 95 Wash. 49, 163 Pac. 5.
Upon the issue whether the appellant had in its possession or under its control any property of the principal defendants or was indebted to them, the trial court found, that a judgment had been rendered in favor of the plaintiff in the principal casé, and against the defendants therein, amounting to $2,175.48; that a writ of garnishment was served upon the Langley State Bank upon January 8, 1916; that, on that day, “and on the 27th day of January, 1916, the time .of answer, garnishee defendant Bangley State Bank had and ever since has had and now has in its possession and under its control and was indebted to defendants herein in the sum of $147.43.” From these findings the trial court concluded that the respondent was entitled to a judgment against the appellant in the sum of $147.43, together with interest, and for its costs and disbursements. The judgment was thereupon entered for $202.73, the amount found due, together with costs and interest.
It is too plain for argument that these findings clearly support the judgment, which must therefore be, and the same is, affirmed.
Ellis, C. J., Holcomb, Chadwick, and Morris, JJ., concur.